DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May, 2022 has been entered.
 Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments, see pages 8-15, filed 6 May, 2022, with respect to the 35 USC 101 rejections of claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 1-20 have been withdrawn.
Applicant’s arguments, see pages 15-16, filed 6 May, 2022, with respect to the 35 USC 103 rejections of claims 1-20, along with a discussion of newly cited reference given in the interview, US 2019/0251359, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. It appears the images in claims 7A and 7B are not necessarily on the same screen as would be required by the last claim limitation, in order to read on the claim the agent’s emotion of sadness 33% (712 in Fig. 7A) would need to be displayed concurrently with the customer’s video (702 in Fig. 7A) and emotion surprise 59% (704 in Fig. 7A). Further, the claim language indicates both the agent and the customer would have to be present in the video 702. While two different videos are analyzed, the first video showing a first user and a second video showing a second user (1020 in Fig. 10) and determining the emotive state of each user in each video (1040 in Fig. 10), to read on the claims it appears both the first and second user should be in the same second video, in this case both the agent and customer should be in the video of the customer 702.  While other references were also found to be applicable and are cited below, applicant has made a persuasive argument to show the differences between the prior art and the claims as amended.

    PNG
    media_image1.png
    520
    615
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and amendments are persuasive. In particular, the prior art does not disclose “identifying the first user and a second user within the second video; determining, based upon the second video and the first user emotion profile, that the first user is depicted in the second video in association with the first emotion; determining that the second user is depicted in the second video in association with the second emotion; and concurrently displaying, via the graphical user interface of the first client device, a representation of the first emotion, and at least a portion of the second video depicting the first user, a second representation of the second emotion and at least a portion of the second video depicting the second user”. The following is also cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims:

US 20050209848 A1: 

    PNG
    media_image2.png
    429
    571
    media_image2.png
    Greyscale

The image compositing portion 108 performs a super impose process on the image data 5MB, so as to overlay and composite the image GA obtained by the video camera 2B3 with the emotion image GB that shows the current emotion of the attendant as shown in FIG. 10. In the example shown in FIG. 10, emotions of attendants from the company Y are indicated by symbols. However, it is possible to indicate emotions of attendants from both the company X and the company Y. In addition, the emotion can be indicated by a character string such as "pleasure" or "anger". It will be explained which symbol of the emotion image GB indicates which emotion with reference to FIG. 11. it is necessary to overlay the emotion image GB in step #111 shown in FIG. 24, so the process (#124) for distinguishing emotions of the attendants from the company X and the company Y is required to be performed in real time with carrying the conference.

US 20070033534 A1: 

    PNG
    media_image3.png
    800
    570
    media_image3.png
    Greyscale

FIG. 3A shows an example of emoticons being presented in a bar type format in step 203. As shown in FIG. 3A, the display is divided into three zones, namely, a first zone 300 for displaying the other party's video data, a second zone 310 for displaying the user's video data, and a third zone 320 for displaying emoticon(s) in a bar type format. In step 206, the selected emoticon may be displayed in the second zone 310 in place of the user's video data as shown in FIG. 3B. Alternatively, the selected emoticon may be superimposed on the other party's video data being displayed in the first zone 300 as shown in FIG. 3C. In case of FIG. 3C, the user's video data is continuously displayed in the second zone 310 while the other party's terminal receives the selected emoticon instead of the user's video data. Namely, the controller 110 may superimpose the selected emoticon decoded on a portion of the first zone 300 as well as display the user's video data in the second zone 310 in real time, as shown in FIG. 3C. Similarly, referring again to FIG. 3C, the pre-selected emoticon may be superimposed in the first zone 300 for a predetermined time and thereafter automatically replaced by the other party's video data. Otherwise, selection by the user may cause the pre-selected emoticon to be removed from the first zone 300 and the other party's video data to be displayed instead. While displaying and transmitting the emoticon in the video telephone mode as shown in FIGS. 2 and 3A-C, the user may simultaneously perform voice communication with the other party by exchanging audio data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661